                                                                    FILED
                 IN THE UNITED STATES DISTRICT COURT JAN O 2 2020
                     FOR THE DISTRICT OF MONTANA
                                                    Cle�. y.s Distrid Court
                           HELENA DIVISION            D,stnct Of Montana
                                                                        Missoula


 JEROMEY G. JONES,
                                                    CV 18-75-H-DLC-JTJ
                 Plaintiff,

     vs.                                                     ORDER

 MONTANA STATE PRISON and
 TERRIE STEFALO,

                 Defendants.


      Before the Court is the Findings and Recommendations ("F&R") of United

States Magistrate Judge John Johnston, entered December 13, 2019,

recommending that the Court dismiss this matter pursuant to Rule 41 of the Federal

Rules of Civil Procedure. (Doc. 42.) Plaintiff Jeramey G. Jones ("Jones") filed a

timely objection to the F&R on December 30, 2019. (Doc. 43.)

      Jones is entitled to de novo review of those findings to which he specifically

objects. 28 U.S.C. § 636(b)(1)(C). Absent specific objection, a district court

reviews a magistrate judge's findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error is "significantly

                                        -1-
